Memorandum: In the absence of any showing that the convenience of witnesses on *988either side will be promoted, we feel that the moving papers do not disclose sufficient basis for the exercise of the court’s discretion to change the place of trial from Monroe to Wayne County. All concur. (Appeal from part of an order of Monroe Special Term granting defendant’s motion to change the place of trial of the consolidated action from Monroe County to Wayne County.) Present — MeCurn, P. J., Kimball, Wheeler and Van Duser, JJ.